IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON


In the Matter of the Dependency of M.R.D.,                       No. 82195-4-I
(DOB 10/01/2018),
                                                                 DIVISION ONE
                      Minor Child,
                                                                 UNPUBLISHED OPINION
LEANNA HANSON,

                      Petitioner,

              v.

THE STATE OF WASHINGTON,
DEPARTMENT OF CHILDREN, YOUTH
AND FAMILIES,

                      Respondent.


        ANDRUS, A.C.J. — Leanna Hanson appeals an order terminating her

  parental rights to daughter, M.R.D. She contends the trial court erred in finding

  that the Department of Children, Youth, and Families (Department) expressly and

  understandably offered her all court-ordered services. We affirm.

                                             FACTS

        M.R.D., a two-year-old child, was removed from her mother, Leanna

  Hanson, at birth after M.R.D. tested positive for opiates. On December 21, 2018,

  Hanson agreed to an order of dependency for M.R.D. In that order, Hanson

  admitted she had used heroin and methamphetamine throughout her pregnancy.


       Citations and pin cites are based on the Westlaw online version of the cited material.
No. 82195-4-I/2


Because of these substance abuse issues, Hanson acknowledged that she was

unable to care for M.R.D. M.R.D. has never lived with Hanson and has lived with

her maternal grandparents for most of her life.

       In an agreed dispositional order, the court required Hanson to undergo

random urinalysis twice a week for 60 days, to be followed by once weekly testing

for 30 days. The order further required Hanson to submit to a drug and alcohol

evaluation and follow the recommended treatments, obtain a parenting

assessment and follow recommendations from those services, and complete in-

home parenting instruction at the time of reunification. The order directed Hanson

to cooperate in selecting a mutually agreed-upon provider for her parenting

assessment.

       In addition, the order established a visitation plan that allowed Hanson to

see M.R.D. twice a week for two hours per visit and indicated that further visitation

could be authorized at the discretion of M.R.D.’s grandparents.

       The court held a dependency review hearing on March 7, 2019 to evaluate

Hanson’s compliance with court-ordered services and her progress at addressing

her parental deficiencies. Hanson did not attend the hearing. Based on the

Department’s uncontested evidence, the trial court found that Hanson had not

visited M.R.D. on a regular basis and had not seen her since December 2018. The

court further found that the Department was making reasonable efforts to provide

services to Hanson but she was not in compliance with the dependency order and

was not making progress toward correcting the problems that necessitated

M.R.D.’s removal from her care. Hanson’s counsel did not contest these findings.



                                        -2-
No. 82195-4-I/3


       Hanson again did not appear for a permanency planning hearing held on

September 5, 2019. The court found that Hanson had not visited M.R.D. at all

during the review period and had not engaged in any remedial services, despite

the Department’s reasonable efforts to provide them. The court therefore changed

the primary permanency plan to adoption.

       In January 2020, the Department filed a petition to terminate the parental

rights of M.R.D.’s parents. 1 The following month, the trial court held another

dependency review hearing. Again, Hanson did not appear and her attorney took

“no position” as to Hanson’s compliance with court-ordered services. And again,

the court found that, while the Department had made reasonable efforts to provide

services, Hanson was “not currently engaged” in or compliant with the dependency

order and was still not visiting M.R.D.            The court held another permanency

planning hearing on July 16, 2020 and made similar findings and ordered adoption

to be the only permanency plan for M.R.D.

       Throughout the duration of the dependency proceedings, Department social

workers including Sinead Hennessy, who was assigned the case on February 28,

2020, attempted to contact Hanson. Hennessy testified that she attempted to

contact Hanson approximately a dozen times, but was only able to make contact

once, in August 2020, when she learned Hanson was in the hospital. Hennessy

called Hanson at the hospital, informed her about the termination proceedings, and

spoke with her about services, including chemical dependency services and

urinalysis testing. Hanson told Hennessy that she wanted to participate in inpatient


1
 The father’s parental rights to M.R.D. were terminated by default on July 2, 2020. He is not a
party to this appeal.

                                             -3-
No. 82195-4-I/4


drug treatment and that she had looked into finding a service provider for

treatment. Hennessy offered to help Hanson contact these service providers but

Hanson declined the social worker’s help. Hennessy attempted to give Hanson

her contact information but Hanson refused to accept it and stated she would talk

with her attorney instead.        Hennessy offered to provide other support in the

meantime, but Hanson again declined any support or assistance.

       The Department had also sent service letters to Hanson explaining how to

obtain the services required by the dependency order. The letters included names,

phone numbers, and addresses of local facilities that provided drug and alcohol

evaluations. Although the Department did not provide any contact information for

parenting assessment providers, it directed Hanson to contact the Department

social worker so the social worker could send a referral once a mutually agreed-

upon provider was identified.

       In October 2020 Hennessy attempted to hand-deliver the service letters to

Hanson’s last known address after some of the letters were returned as

undeliverable. 2    When Hennessy knocked on the door, the individual who

answered indicated that he had not seen Hanson in a couple of weeks.

       Hennessy also delivered one of these service letters to Hanson at her

parents’ address because Hanson had previously listed this address as one of her

contacts for services provided by the Department of Social and Health Services

(DSHS). Hanson’s parents had informed Hennessy that they saved Hanson’s mail



2
  The Department maintains a database containing the last known contact information for parents
involved in dependency proceedings. Hennessy also contacted Hanson’s parents to confirm that
the address from the database was Hanson’s last known address.

                                             -4-
No. 82195-4-I/5


and gave it to her when she occasionally showed up. Hennessy believed leaving

service letters for Hanson at her parents’ address was a reasonable way of

ensuring she would receive them when she next turned up at her parents’ house.

       Hennessy further attempted to contact Hanson by reaching out five to ten

times on Facebook, but there was no indication that Hanson ever read these

messages. Hanson never responded to Hennessy’s efforts to contact her.

       Trial on the termination petition occurred on November 10, 2020. Hennessy

and M.R.D.’s guardian ad litem, Virginia Whalen, both testified. Hennessy testified

about the lengths to which she went to try to find Hanson and her lack of success

in doing so. Both witnesses opined that Hanson’s substance abuse and lack of

treatment rendered her incapable of parenting M.R.D. in the foreseeable future

and that termination of her parental rights was appropriate. Whalen testified that

in the past two years, Hanson had probably seen M.R.D. “ten times or less,” and

had no bond with her daughter.        She testified that the primary concern was

Hanson’s substance abuse which appeared to be “significantly impacting her

ability to be available for [M.R.D.], which I think is demonstrated by [Hanson’s] lack

of visitation” and general unwillingness to engage in the dependency process.

       The court terminated Hanson’s parental rights on November 13, 2020.

                                     ANALYSIS

       Hanson argues that termination of her parental rights was improper

because there was insufficient evidence to demonstrate that the Department had

expressly and understandably offered all services reasonably capable of




                                        -5-
No. 82195-4-I/6


correcting her parental deficiencies, as required under RCW 13.34.180(1)(d).

Based on the record before us, we disagree.

       Termination of the parent-child relationship involves a two-step process. In

re Welfare of A.B., 168 Wn.2d 908, 911, 232 P.3d 1104 (2010). The Department

must first prove by clear, cogent, and convincing evidence each of the six

termination elements set forth in RCW 13.34.180(1).           Id. at 911-12.    RCW

13.34.180(1)(d) requires the Department to prove that it has provided all the

services ordered as part of the dependency proceedings, as well as “all necessary

services, reasonably available, capable of correcting the parental deficiencies

within the foreseeable future.” In re M.A.S.C., 98905-2, slip op. at 14 (Wash. May.

20,   2021),    https://www.courts.wa.gov/opinions/pdf/989052.pdf.       “Necessary

services” are those services “‘needed to address a condition that precludes

reunification of the parent and child.’” In re Parental Rights to K.M.M., 186 Wn.2d

466, 480, 379 P.3d 75 (2016) (quoting In re Dependency of A.M.M., 182 Wn. App.

776, 793, 332 P.3d 500 (2014)).

       Once the court finds that the Department has proved the elements of RCW

13.34.180(1), the court may terminate parental rights if the Department also proves

by a preponderance of the evidence that doing so is in the best interest of the child.

K.M.M., 186 Wn.2d at 479.

       In reviewing a trial court’s decision to terminate parental rights, this court

should assess whether the trial court’s findings are supported by substantial

evidence. In re M.A.S.C., slip op. at 16 (quoting In re Parental Rights to D.H., 195

Wn.2d 710, 718, 464 P.3d 215 (2020)). “The trial court’s findings will not be



                                        -6-
No. 82195-4-I/7


disturbed unless there is an absence of clear, cogent, and convincing evidence in

the record.” Id. Clear, cogent, and convincing evidence exists when the evidence

shows the ultimate fact at issue to be highly probable. In re Dependency of K.R.,

128 Wn.2d 129, 141, 904 P.2d 1132 (1995). “Because of the highly fact-specific

nature of termination proceedings, deference to the trial court is ‘particularly

important.’” K.M.M. 186 Wn.2d at 477 (quoting In re Welfare of Hall, 99 Wn.2d 842,

849, 664 P.2d 1245 (1983)).

       In this case, the court assessed whether the Department expressly and

understandably offered necessary services to Hanson and made the following

finding:

       The court finds by clear and convincing evidence that the mother's
       court ordered services have been expressly and understandably
       offered or provided and all necessary services reasonably available,
       capable of correcting the parental deficiencies within the foreseeable
       future have been expressly and understandably offered or provided
       to the mother in this case. The Department sent the mother service
       letters to her last known address. The court heard testimony that
       some of these letters were sent back to the Department as
       undeliverable. However, it was undisputed that the Department also
       left a service letter packet with the maternal grandparents, where the
       child is currently placed. It is reasonable to conclude that the mother
       would show up at the maternal grandparent's home to visit the child
       and receive this information. Social worker Hennessy also went in
       person to the mother's last known address, confirmed that the mother
       has recently resided there, and left a service letter packet at this
       address. Finally, social worker Hennessy was able to make contact
       with the mother in August 2020, while the mother was in the hospital.
       Social worker Hennessy spoke with the mother about her court
       ordered services, offered to assist her in engaging in these services
       and offered additional supports to the mother. The mother declined
       the social worker[’]s offer to assist her and reported that she would
       engage in the services on her own.

There is substantial evidence supporting the trial court’s conclusion that the

Department expressly and understandably offered services.

                                       -7-
No. 82195-4-I/8


       Hanson argues that there is no evidence that she ever actually received the

service letters that Hennessy left at either address and that it is unreasonable to

assume Hanson received them. But the law does not require the Department to

prove that Hanson actually opened her mail and read the letters the Department

delivered to her. Such an evidentiary burden would make termination impossible

when a parent disappears or refuses to engage with the Department after agreeing

to do so in a dependency order.

       The record here contains substantial evidence to support the trial court’s

finding that the Department made reasonable efforts to offer services to Hanson

to help her reunify with her child. First, throughout the dependency proceeding,

the trial court repeatedly found that the Department had in fact offered Hanson

services. (“DCYF has made reasonable efforts to provide services to the family

and eliminate the need for out-of-home placement of the child”); Hanson never

contested any of these factual findings.

       Second, the Department attempted on multiple occasions to find Hanson

and to deliver service letters to her, at two different residential addresses. The

Department had a reasonable basis for leaving letters for Hanson at both locations.

Before leaving a service letter with Hanson’s parents, Hennessy confirmed that

Hanson sometimes stopped by unannounced, that Hanson’s mother held onto any

mail delivered to Hanson at her address, and the mail was available to Hanson

whenever she showed up. 3



3
  On appeal, Hanson contends there is no “nonhearsay” evidence that Hanson’s mail was
preserved or available. Hanson made no hearsay objection to this testimony below and we decline
to address any argument that the testimony constituted hearsay. See RAP 2.5(a).

                                             -8-
No. 82195-4-I/9


       Furthermore, it was reasonable for the Department to believe that Hanson

would visit M.R.D. at her parents’ home. Hanson was permitted to visit M.R.D.

twice a week. If Hanson sought reunification with M.R.D., it was reasonable for

the Department to assume she would take advantage of her visitation rights and

be able to pick up her mail during such visits. Substantial evidence supports the

trial court’s finding that it was reasonable for the Department to offer services to

Hanson by leaving a service letter for her with her parents.

       Hanson next contends the Department never referred Hanson to any

agency for a parenting assessment, one of the court-ordered services. Hanson

analogizes her case to In the Matter of D.J.S., 12 Wn. App. 2d 1, 456 P 3d 820

(2020), in which a father stipulated to a dependency disposition order requiring him

to obtain various services, including a drug and alcohol evaluation and treatment

and a parenting assessment. Id. at 9. The Department, responsible for offering

and providing those services, concluded the father would not benefit from

parenting classes until he received treatment for his chemical dependency and

decided not to refer the father for the parenting assessment until he achieved

sobriety. Id. at 13. Division III concluded that the Department had failed to provide

necessary services because it was not permitted to withhold an ordered service

until another service was completed. Id. at 22.

       This case is distinguishable from D.J.S. because the Department did not

withhold or condition the parenting assessment referral on Hanson’s successful

completion of any other service. Hanson argues that, like D.J.S., there were two

unauthorized “prerequisites” to the Department making a parenting assessment



                                        -9-
No. 82195-4-I/10


referral: that she contact the Department and that she establish regular visitation

with M.R.D. The Department’s decision in D.J.S. is clearly distinguishable from

the Department’s conduct here.

       First, while the service letters did not provide contact information for

parenting assessment service providers and instead directed Hanson to contact

the Department social worker for a referral, this condition was required by the

dependency order, which specified that Hanson’s compliance with the parenting

assessment was predicated on her “cooperation in selecting a mutually agreed

upon provider.”     Thus, unlike D.J.S., the disposition order prohibited the

Department from unilaterally selecting a service provider.          And the record

demonstrates that neither Hanson nor her attorney ever contacted the Department

in an attempt to obtain such a referral.

       Second, the Department did inform Hanson that she needed to have regular

visits with M.R.D. before it would make a parenting assessment referral. Hennessy

testified that in a typical parenting assessment, the service provider evaluates

parent/child interactions to assess the level of their bond and the manner in which

they interact. Consistent visitations with the child increases the likelihood that any

parenting assessment would provide meaningful recommendations for further

services. But Hennessy testified, had Hanson come forward and requested a

parenting assessment referral, even without her having consistent visitation, she

would have made the referral. These facts were not present in D.J.S.

       Even if the Department did not offer a parenting assessment to Hanson,

termination would still be appropriate if that particular service would not have



                                        - 10 -
No. 82195-4-I/11


remedied her parental deficiencies in the foreseeable future. In re Dep. of T.R.,

108 Wn. App. 149, 164, 29 P.3d 1275 (2001). The foreseeable future varies with

the child's age. Id. For young children, the foreseeable future may mean a matter

of months. Hall, 99 Wn.2d at 850-51 (finding eight months not in foreseeable future

of four year old).

       Here, the trial court found Hanson’s struggle with substance abuse and her

failure to address that issue rendered her unfit to parent M.R.D. The court further

found that there was little likelihood that this parental deficiency would be remedied

for M.R.D. to be returned to Hanson in the near future:

              Despite the Department's repeated attempts to engage the
       mother and offer her services, the mother has not engaged in any of
       the services ordered by the court to address her parenting
       deficiencies. The mother's substance abuse remains untreated.
       She would need to engage in six to twelve months of substance
       abuse treatment before she would be a placement option. She has
       no relationship with the child or awareness of the child's physical or
       developmental needs. Since dependency was established, the
       mother has made no progress towards reunification with the child.

               Based on this child's age, needs and developmental level,
       their "near future" for purposes of obtaining permanency is two
       months or less. Based on the mother's lack of engagement so far,
       there is no basis to find that the parent has the motivation and/or
       ability to remedy their parental deficiencies within that amount of
       time.

Hanson does not challenge these findings and thus they are verities on appeal. In

re Welfare of A.W., 182 Wn.2d 689, 711, 344 P.3d 1186 (2015). The record before

us is clear: the predominant issue precluding reunification was Hanson’s

substance abuse issues and Hanson refused to engage in any substance abuse

treatment despite the Department’s repeated attempts to provide such services to




                                        - 11 -
No. 82195-4-I/12


her. A parenting assessment would not have remedied these deficiencies in the

foreseeable future.

       We conclude that substantial evidence supports the trial court’s findings that

the Department met its burden under RCW 13.34.180(1)(d) to offer or provide all

ordered and necessary services capable of correcting Hanson’s parental

deficiencies.

       Accordingly, we affirm.




WE CONCUR:




                                       - 12 -